KLEIN, J.
Appellant was a defendant in this mortgage foreclosure because he was liable on a mortgage made prior to the mortgage which was foreclosed. He does not contest the foreclosure aspects of the summary judgment, but argues that the amount of the money judgment entered against him is too high, and that there were issues of fact as to that amount which could not be resolved on summary judgment. We agree with his argument and accordingly reverse only that aspect of the final judgment entered against appellant, a money judgment for $56,465.65, so that the trial court can determine the merits of the claims advanced by appellant in his pleadings. The judgment is otherwise affirmed.
STONE and TAYLOR, JJ., concur.